Citation Nr: 1734556	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 24, 2017.


REPRESENTATION 

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) as a derivative TDIU claim from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

As discussed in detail below, in a May 2017 rating decision, the Veteran was granted entitlement to service connection for squamous cell cancer and assigned a disability rating of 100 percent, effective March 24, 2017.  The Veteran was also granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) (West 2015), effective March 24, 2017.  As such, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The issues of entitlement to an earlier effective date for the grant of service connection for onychomycosis and entitlement to an increased rating for onychomycosis have been raised by the record in an August 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to March 24, 2017, the Veteran's service-connected disabilities do not meet the requisite schedular percentages for entitlement to a TDIU.

2.  Prior to March 24, 2017, the evidence of record does not demonstrate the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected onychomycosis and PTSD.


CONCLUSION OF LAW

Prior to March 24, 2017, the criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's TDIU claim was raised in connection with his claims for increased ratings for his PTSD and onychomycosis, as he alleged that these service-connected disabilities render him unemployable.  The Veteran was advised that evidence demonstrating the effect his service-connected disabilities had on his employment was necessary to substantiate the claims.  Moreover, the November 2016 Supplemental Statement of the Case advised the Veteran of the regulations pertaining to the award of a TDIU, and the fact that his claim for a TDIU was denied as he did not meet the schedular requirements for consideration of a TDIU.  The Supplemental Statement of the Case also included the regulations pertaining to the evidentiary expectations of both the Veteran and VA under the VCAA.  Consequently, a reasonable person could be expected to know from the notice provided in the November 2016 Supplemental Statement of the Case what was necessary to substantiate the TDIU claim and of the divisions of responsibilities of the Veteran and VA in obtaining such evidence.  Furthermore, the Veteran is currently represented, and both the Veteran and his representative demonstrated actual knowledge, to include at the June 2016 Board hearing, of the evidence necessary to substantiate the claim.  Accordingly, the Board finds that such VCAA notice error did not affect the essential fairness of the adjudication as the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

The claim was remanded in July 2016, and the RO was instructed to send the Veteran VCAA notice, request that the Veteran submit an application for TDIU, ask the Veteran to submit any additional evidence, and to readjudicate the Veteran's claim.  The Veteran submitted an application for TDIU in August 2016.  The RO requested employment evidence from the Veteran in an October 2016 letter.  The Veteran was provided VCAA notice and the issue was readjudicated in a November 2016 Supplemental Statement of the Case.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, obtained VA medical opinions and examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary for the issue on appeal.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record.  The Veteran has not contended otherwise. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a TDIU, Prior to March 24, 2017

The Veteran seeks entitlement to a TDIU.

The Board notes that this appeal is a derivative "Rice" TDIU claim.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal--in this case, the Veteran's service-connected PTSD and onychomycosis.

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Nevertheless, even when a Veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16 (b).  

A TDIU is considered a lesser benefit than a 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  The receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily always moot the issue of entitlement to a TDIU, however, because a TDIU rating may still form the basis for the assignment of SMC under 38 U.S.C.A. § 1114 (s) (West 2015).  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

In this case, the RO granted a total (100 percent) rating for the Veteran's service-connected squamous cell cancer, effective March 24, 2017, by way of a May 2017 rating decision.  In the May 2017 rating decision, the RO also granted SMC based on housebound status pursuant to 38 U.S.C.A. § 1114 (s), from March 24, 2017.  Hence, there remains no time during the period from March 24, 2017 where the schedular rating is "less than total" and the Veteran is not already in receipt of SMC under 38 U.S.C.A. § 1114 (s).  As such, the issue of entitlement to a TDIU from March 24, 2017 is moot and need not be addressed.  The issue on appeal has therefore been narrowed to entitlement to a TDIU, prior to March 24, 2017.

Prior to March 24, 2017, the Veteran is service connected for PTSD, rated as 50 percent disabling, from December 31, 2009, and onychomycosis of the right hand and bilateral feet, rated 10 percent disabling, September 9, 2009.  The Veteran has a combined rating of 10 percent, from September 9, 2009 and of 60 percent, from December 31, 2009.  As such, the Veteran does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a).  Consequently, the Board must consider whether referral to the Director of Compensation Service for extraschedular consideration is warranted.

An assessment for extraschedular referral requires consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).  Unemployability associated with advancing age or intercurrent (i.e. non-service connected) disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places the claimant in a different position than other Veterans with the same disability rating.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Referral for entitlement to TDIU on an extraschedular basis prior to March 24, 2017 has been considered, but there is no persuasive credible evidence that the Veteran was unemployable due to his service-connected disabilities.  

Review of the evidence of record demonstrates that the Veteran has a high school diploma.  In his August 2016 application for unemployability benefits, he reported that he last worked on a full-time basis in February 2010.  He indicated he was a store cashier from February 2006 to February 2008, October 2008 to April 2009, and May 2009 to February 2010, with no time lost from illness.  He stated that he was unable to stand at the cash register for longer than one hour at a time, and was constantly reminded of his tour of duty from shoppers wearing Vietnam Veteran clothing.  

The Veteran was provided with VA examinations that addressed the functional impact of his PTSD and onychomycosis during the appeal period.

During an April 2010 VA examination, the Veteran reported working for 30 years as a baggage handler, cargo handler and load planner at an airport (weights and balances for the airplanes).  He stated he was promoted once for a month until the position was done away with and went to his previous position.  He also reported other part-time jobs: assistant restaurant manager, cable television sales door to door, toy store as a stocker, security at stores, cashier at stores and, freight forwarder for a freight company.  The Veteran reported he was never fired and only quit two jobs to retire.

Additionally, during a October 2015 VA examination for his onychomycosis, although the examiner stated that the appearance of the Veteran's right hand would limit some employment opportunities, the examiner did not report that the Veteran would be unable to secure or follow any substantially gainful occupations.  Furthermore, a October 2015 VA examination for PTSD stated that the Veteran said he had no difficulties at work due to his PTSD, other than irritation with people telling him what to do; he also indicated he never had disciplinary issues at work.  Similarly, a November 2016 VA examination for onychomycosis stated that although the Veteran reports pain with prolonged (over one hour) standing or walking, employment performing sedentary duties would not be problematic from the perspective of his onychomycosis/dermatophytosis.  

The Board acknowledges the Veteran's lay statements and the statements from his wife.  However, the Board attaches greater probative weight to the medical evidence of record, the objective findings of which show his contentions are not proportionate to his actual functional ability. 

While the Board acknowledges the Veteran's service-connected disabilities may cause occupational impairment, in order for the Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321 (a), 4.1 (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  The Board finds the evidence does not establish that he is in a different position than other Veterans with a similar combined disability rating.  See 38 C.F.R. § 4.16 (a); see also Van Hoose, supra. 

Moreover, while the Board recognizes the evidence of record shows the Veteran's tendency was to obtain less sedentary employment, the evidence also establishes that he has a diverse portfolio of work experience ranging from baggage handler, cargo handler, load planner, assistant restaurant manager, toy store stocker, security at stores, cashier at stores and, freight forwarder for a freight company.  Of note, the Veteran reported he was never fired and only quit two jobs to retire, and he was able to maintain one position for 30 years.

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim that he is not capable of performing the physical and/or mental acts required by employment.  As the preponderance of the evidence is against his claim, a schedular TDIU is not warranted prior to March 24, 2017, and referral for consideration of extraschedular TDIU, prior to March 24, 2017, is also not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against his claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to a TDIU, prior to March 24, 2017, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


